[Appeal No. 1.] Judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn [Municipal Term], convicting defendant of a violation of section 140-a of the Sanitary Code of the City of New York (adulterated meats), unanimously affirmed. No opinion. [Appeal No. 2.] Judgment by a city magistrate, sitting as a Court of Special Sessions of the City of New York, Borough of Brooklyn [Municipal Term], convicting defendant of a violation of section 163 of the Sanitary Code of the City of New York (possession of unwholesome meat), unanimously affirmed. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.